Citation Nr: 0327262	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from February 1963 
to February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO) that, inter alia, denied the veteran's 
claims of entitlement to service connection for a right ankle 
disability, entitlement to service connection for a left 
ankle disability, and entitlement to service connection for a 
bilateral knee disability.  The veteran ultimately perfected 
appeals of those denials.  

In May 2003, the veteran appeared at travel Board hearing 
before the undersigned sitting at the Boston RO.  The 
transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  


REMAND

Prior to the initiation of this appeal, on November 9, 2000 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2003, the RO directed a letter to the appellant that 
included the provisions of the VCAA but did not specifically 
provide information regarding the respective obligations of 
VA and the appellant in obtaining evidence as set out in 
Quartuccio v. Principi.  Moreover, in the cover letter that 
accompanied the supplemental statement of the case, the 
appellant was told that he had 30 days to respond.  
Subsequent to this letter, however, a decision was issued in 
the Federal Circuit Court that interpreted the effect of the 
VCAA on claims for veteran's benefits, including the 
appellant's claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Among other things, this decision held that 
appellants must be afforded one year to respond to any 
request for development information under the VCAA, and not 
the 30 days that had been indicated.  Consequently, the RO 
must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and the holding 
of the Court in Quartuccio v. Principi and determine whether 
any additional notification or development action is required 
under the VCAA.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Secondly, the veteran's claims essentially turn upon whether 
evidence can be produced supporting findings that the veteran 
has the claimed disabilities and that they are associated 
with a disease or injury of service origin.  These are 
medical questions, and consequently, VA examination is 
necessary for the proper assessment of the veteran's claims.  
38 U.S.C.A. § 5103A (West 2002).  

Finally, at his hearing before the Board the veteran 
indicated that he had received medical treatment of the 
disorders at issue at the Bedford VA Medical Center (VAMC).  
It is incumbent upon VA to obtain complete copies of the 
veteran's most current treatment records so that a decision 
on his claim will be a fully informed one.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent are fully complied with 
and satisfied.  At the very least, the 
appellant should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claim.  This letter should also contain a 
statement disclosing the type of evidence 
that would be essential to the success of 
his claim, as well as a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
disorders at issue since service.  After 
securing the necessary releases, the RO 
should obtain copies of the veteran's 
treatment records from the Bedford VAMC, 
and from any other providers identified by 
the veteran who treated him since service.  
These records should be associated with 
the claims file.

3.  The RO should then schedule the 
veteran for an orthopedic examination to 
show the nature, extent, and etiology of 
any ankle or knee disorder.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the veteran's claims folder and 
indicate in the examination report that 
pertinent records contained therein have 
been reviewed.  The examiner should set 
out in the report of the examination an 
opinion as to whether the veteran has any 
of the claimed disorders at issue, namely 
a left or right ankle disorder, and/or a 
left or right knee disorder, and if so, 
the examiner should state whether in his 
or her opinion it is at least as likely 
as not that any of these disorder can be 
associated with a disease or injury in 
service, or otherwise related to the 
veteran's period of service.  A complete 
rationale for any opinion expressed is 
respectfully requested.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.







	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




